                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION

CHEMTALL INCORPORATED,
                                                          Civil Action No.: 4:17-cv-00186-RSB-
               Plaintiff,                                 BWC

       v.                                                 PUBLIC REDACTED VERSION

BASF SE and BASF Corp.

               Defendant.

         BASF’S MOTION TO STAY PROCEEDINGS PENDING RESOLUTION OF THE APPEAL OF
                                 RELATED ACTION

       Defendants BASF SE and BASF Corp. respectfully move this Court to stay this action

until the case on which it is based, Civil Action No. 4:17-cv-00251 (the “Infringement Action”),

is resolved on appeal at the Federal Circuit. At the core of both cases is one question: is the ’329

patent invalid in view of the Sanyo Sanwet Process? If the Federal Circuit definitively decides

that the answer is “no”, the foundation for this case collapses. It makes no sense in these

circumstances to move forward and engage (again) in costly multi-million dollar litigation

without that critical appellate guidance. Staying this case until the Federal Circuit decides the

fate of the Infringement Action will avoid waste, conserve judicial resources, and assure

consistency in results. The granting of a stay also protects the Federal Circuit’s jurisdiction to

decide the validity issue raised on appeal.

       Fundamentally, the two actions share common facts, common law, and a common

patent—the ’329 patent. Beyond its claims, even the damages Chemtall seeks in this action stem

from the Infringement Action—namely, the attorneys’ fees and costs incurred in the

Infringement Action. Chemtall has sought those same fees in the Infringement Action, and thus
     Chemtall’s claims for relief here cannot be fully resolved until the appeal of the Infringement

     Action is complete.

               Significantly, Chemtall will suffer no undue prejudice from a stay.      A delay in its

     potential recovery of monetary damages is not undue prejudice and pales in comparison to the

     resources conserved and efficiencies achieved by staying this case until the Federal Circuit

     appeal runs its course.      Therefore, BASF respectfully requests that the Court exercise its

     discretion and stay this action and the related actions1 pending resolution of the Federal Circuit

     appeal.

I.             FACTUAL AND PROCEDURAL BACKGROUND

               In 2014, BASF Corp. sued Chemtall and its affiliates for infringement of U.S. Patent

     5,633,329 (the ’329 patent) in the United States District Court for the Southern District of Texas.

     Riddle Decl. ¶ 7; Inf. Action, ECF 1.

               In response to the complaint, Chemtall first sought to invalidate the ’329 patent at the

     Patent Office via an inter partes review (“IPR”) filed in January 2015. Riddle Decl. ¶ 8; Inf.

     Action, ECF 203-3 (Ex. 1). At Chemtall’s request, the Infringement Action was stayed for

     nearly a year during the IPR. Riddle Decl. ¶ 8; Inf. Action, ECF 77. The Patent Office

     ultimately rejected Chemtall’s invalidity claims and the validity of the ’329 patent was upheld.

     Riddle Decl. ¶ 9; ECF 43-9 (Ex. 8) at 23. The Federal Circuit thereafter affirmed the Patent

     Office’s decision upholding the validity of the ’329 patent. SNF Holding Co. v. BASF Corp.,

     698 F. App’x 1034, 1035 (Fed. Cir. 2017) (unpublished).



     1
      The related actions are Case Nos. 4:18-mc-00013-RSB-JEG and 4:18-mc-00018-RSB-BWC.
     Both of these miscellaneous actions stem from motions to compel discovery from third party
     subpoena recipients in this action. A stay of the present action would necessarily obviate the
     Court’s need to address those issues for the time being.



                                                     -2-
       After the district court stay was lifted, discovery closed in the Infringement Action in

July 2017. Inf. Action, ECF 132. Three weeks later, on the day dispositive motions were due,

Chemtall sought to inject unclean hands into the case for the first time. Riddle Decl. ¶ 14; Inf.

Action, ECF 198-1. In its motion, Chemtall claimed that BASF had improperly withheld

discovery of the Sanyo Sanwet Process. Inf. Action, ECF 198-1 at 1-2. BASF Corp. opposed on

the merits, and the district court denied Chemtall’s motion. Riddle Decl. ¶ 14; Inf. Action, ECF

251.

       Four days later, Chemtall filed this action against BASF SE, based on the same, just

rejected unclean hands allegations. Riddle Decl. ¶ 15; Compare Inf. Action, ECF 198-1 at 2

(Motion denied at ECF 251), with ECF 24 ¶¶ 34, 63. This action is derivative of and stems from

the Infringement Action. The underlying allegations here are premised on the same ’329 patent

and the same Sanyo Sanwet Process at issue in the Infringement Action. In this case, Chemtall

contends that BASF Corp. and BASF SE brought the Infringement Action in bad faith because

the parties purportedly knew that the Sanyo Sanwet Process invalidates the ’329 patent. ECF 24.

Chemtall’s claims are thus premised on invalidity of the ’329 patent. Apart from that, the

damages sought in this action includes the attorneys’ fees incurred in the Infringement Action,

underscoring further the connection of the two cases. Riddle Decl. ¶ 25.

       The Infringement Action subsequently was transferred to this Court. Riddle Decl. ¶ 16;

Inf. Action, ECF 288. Immediately after that, Chemtall amended its complaint in this action to

add BASF Corp. as a party. Riddle Decl. ¶ 16; ECF 24 (Amended Complaint). It also sought to

consolidate the Infringement Action with this case because of what it described as the overlap in

the two cases. Specifically, Chemtall maintained that (1) this action and the Infringement Action

involve common questions of law and fact; (2) consolidation would conserve judicial and party




                                              -3-
      resources; and (3) it would not cause delay or other prejudice to BASF Corp. and BASF SE.

      Riddle Decl. ¶ 17; ECF 32 at 4.

             BASF responded with motions to dismiss this case on multiple grounds (ECF 50, 51, and

      52), and those motions are currently pending. Riddle Decl. ¶ 18. BASF has not yet answered,

      and there is no trial date. Riddle Decl. ¶ 18; ECF 69. There also are more than 20 pending

      motions related to discovery, scheduling, and expert reports. Riddle Decl. ¶ 18. The current

      summary judgment deadline is November 16, 2018. ECF 69.

             On October 4, 2018, the Court in the Infringement Action issued a summary judgment

      ruling finding the claims of the ’329 patent invalid based on the Sanyo Sanwet Process. Riddle

      Decl. ¶ 19; Inf. Action, ECF 355. On November 9, 2018, BASF Corp. appealed that ruling to the

      Court of Appeals for the Federal Circuit. Riddle Decl. ¶ 20; Inf. Action, ECF 362. BASF seeks

      this stay in connection with the filing of that notice because the issues raised on appeal will

      center on the district court’s invalidity determination, which also is central in this case.

II.          LEGAL STANDARD

             A district court has the inherent power to control its own docket, including the power to

      stay proceedings. Seymore v. Quantum3 Grp., LLC, No. CV 115-071, 2015 WL 3651485, at *1

      (S.D. Ga. June 8, 2015); see also Landis v. N. Am. Co., 299 U.S. 248, 254 (1936) (“[T]he power

      to stay proceedings is incidental to the power inherent in every court to control the disposition of

      the causes on its docket with economy of time and effort for itself, for counsel, and for

      litigants.”). Optimal management of the Court’s docket “calls for the exercise of judgment,

      which must weigh competing interests and maintain an even balance.” Landis, 299 U.S. at 254–

      55.




                                                       -4-
         Consistent with this broad, discretionary authority to control its docket, “[a] federal court

is authorized to stay proceedings in a lawsuit before it because parallel proceedings are pending

in another court, either federal or state.” CIGNA Healthcare of St. Louis, Inc. v. Kaiser, 294 F.3d

849, 851 (7th Cir. 2002). As this Court has stated:

         the Eleventh Circuit has held that “[a] variety of circumstances may justify a
         district court stay pending the resolution of a related case in another court.”
         Indeed, a stay “sometimes is authorized simply as a means of controlling the
         district court’s docket and of managing cases before the district court.”

Seymore, 2015 WL 3651485, at *1 (quoting Ortega Trujillo v. Conover & Co. Commc’ns,

Inc., 221 F.3d 1262, 1264 (11th Cir. 2000)). In addition, “[a] district court has discretion to

determine whether a stay is necessary to avoid piecemeal, duplicative litigation and potentially

conflicting results.” Flexsys Americas, LP v. Kumho Tire, U.S.A., Inc., No. 5:05CV156, 2005

WL 1126750, at *2 (N.D. Ohio Apr. 29, 2005) (quoting Int’l Bhd. of Elec. Workers v. AT&T

Network Sys., unreported, 879 F.2d 864 (6th Cir. July 17, 1989)).

         In particular, in a patent case, when the Federal Circuit2 has a pending appeal concerning

issues relevant to a pending district court proceeding, a stay of the district court proceedings can

achieve substantial benefits, such as conserving the district court’s and the parties’ resources

while the appellate court with patent law expertise resolves the issues on appeal. Navico Inc. v.

Garmin Int’l, Inc., No. 14-CV-0303-CVE-TLW, 2016 WL 8115365, at *2 (N.D. Okla. Jan. 15,

2016).

         Here, in deciding whether to stay litigation pending resolution of a related action, this

Court should consider the following factors:




2
  The United States Court of Appeals for the Federal Circuit was established under Article III of
the Constitution on October 1, 1982. It has exclusive appellate jurisdiction over cases arising
under the patent laws.


                                                 -5-
       (1) whether a stay would unduly prejudice or present a clear tactical disadvantage to the

            nonmoving party;

       (2) whether a stay will simplify the issues in question and trial of the case; and

       (3) whether a stay will reduce the burden of litigation on the parties and the court.

Shire Dev. LLC v. Mylan Pharm. Inc., No. 8:12-CV-1190-T-36AEP, 2014 WL 12621213, at *1

(M.D. Fla. July 25, 2014); Lifewatch Servs., Inc. v. Medicomp, Inc., No. 6:09–cv–1909–Orl–

31DAB, 2010 WL 963202, at *1 (M.D. Fla. Mar. 16, 2010) (same); Baxa Corp. v. ForHealth

Techs., Inc., No. 6:06-CV–353-Orl-19JGG, 2006 WL 4756455, at *1 (M.D. Fla. May 5, 2006)

(same). All of these factors support the requested stay.

       A.      A Stay Will Not Unduly Prejudice Chemtall

       As to the first factor, undue prejudice, Chemtall seeks only monetary damages in the

form of attorneys’ fees and costs incurred in the Infringement Action, IPR, and this action. The

Infringement Action has been pending for over four years, and the ’329 patent is now expired.

There is no prejudice or clear tactical disadvantage caused by a stay to await the outcome of the

pending appeal under these circumstances. See Carlini v. Glenn O. Hawbaker, Inc., No. 3:17-

CV-65, 2018 WL 1229910, at *3 (W.D. Pa. Mar. 8, 2018) (“[T]he Court finds that the potential

delay in Plaintiff’s recovery does not constitute undue prejudice.”); Neste Oil OYJ v. Dynamic

Fuels, LLC, No. 12-1744-GMS, 2013 WL 3353984, at *2 (D. Del. July 2, 2013) (“The mere

potential for delay, however, is insufficient to establish undue prejudice.” (emphasis in

original)); Liberty Surplus Ins. Corp. v. IMR Contractors Corp., No. CV 08-5773 JSW, 2009

WL 1010842, at *4 (N.D. Cal. Apr. 14, 2009) (“delay in recovering potential monetary damages

is not sufficient harm” to deny a stay); SanDisk Corp. v. Phison Elecs. Corp., 538 F. Supp. 2d

1060, 1067 (W.D. Wis. 2008) (finding that a plaintiff’s claimed “‘injury’ . . . that it will have to

wait for any money damages” is not sufficient prejudice because that “is always the case when a


                                               -6-
stay is imposed”); ASIS Internet Servs. v. Member Source Media, LLC, No. C-08-1321 EMC,

2008 WL 4164822, at *2 (N.D. Cal. Sept. 8, 2008) (“[W]here a plaintiff seeks only ‘damages for

past harm,’ and thus, the only injury from a stay would be a delay in monetary recovery[,] there

is not a sufficient basis to deny a stay.” (citations omitted)).

        If anything, the prejudice follows from denying the requested stay, given the expenditure

of resources that would follow in this litigation with the potential for those expenditures, as

shown below, to be duplicative or wasted. The prejudice to BASF is compounded when one

considers that Chemtall seeks to recover its attorneys’ fees in this action on top of fees in the

Infringement Action. To allow this action to proceed, attorneys’ fees to be incurred, and the

potential relief Chemtall seeks to grow greater and greater during the pendency of the appeal is

plainly inequitable. On balance, therefore, this factor favors a stay.

        B.      A Stay Will Simplify the Issues

        The second factor, simplification of issues, also favors a stay. As Chemtall itself has

recognized, there is overlap in several respects between the two cases. ECF 32 at 4. That

overlap includes the relief sought in the Infringement Action and this one. In both cases,

Chemtall seeks (i) a ruling that the ’329 patent should not be enforced; and (ii) attorneys’ fees

and costs incurred in the Infringement Action and the IPR. ECF 24 ¶¶ 67-68; ECF 114 at 4

(“Chemtall seeks damages in the form of attorneys’ fees and costs incurred in defending the

BASF Action.”); ECF 133-3, Ex. B at Ex. 2; Inf. Action, ECF 360-1 (Chemtall’s proposed order

requesting fees and costs incurred in connection with the Infringement Action and IPR). As for

the enforceability of the ’329 patent, that issue is directly implicated in the Federal Circuit

appeal, given the district court’s ruling on summary judgment. An invalid patent cannot be

enforced against Chemtall. Inf. Action, ECF 355. As for the attorneys’ fees sought, their

potential recovery in the Infringement Action is impacted by the resolution of the appeal as well


                                                  -7-
because only a “prevailing party” can seek fees. See 35 U.S.C. § 285 (“The court in exceptional

cases may award reasonable attorney fees to the prevailing party.”).

       Given the admitted relationship and overlap between the two cases, simplification of the

issues favors a stay. In resolving the merits of the appeal, the Federal Circuit is expected to rule

on: 1) the facts surrounding the Sanyo Sanwet Process; 2) whether the Sanyo Sanwet Process

qualifies as prior art; and 3) whether the Sanyo Sanwet Process satisfies the claim limitations of

the ’329 patent. This, in turn, will inform the enforceability and validity of the ’329 patent—

issues that are central to this case too. Beyond that, the Federal Circuit will consider the expert

testimony of Mr. Hugh Fowler, whose testimony is a part of this case as well. Inf. Action, ECF

355 at 13 (summary judgment order relying on Mr. Fowler’s expert report in Infringement

Action); ECF 102-8 (Sealed Exhibit G) ¶ 19 (Mr. Fowler’s report in this case incorporating

report from Infringement Action).

       Finally, resolution of the Federal Circuit appeal also will affect the relief Chemtall seeks

in this action. Chemtall seeks attorneys’ fees and costs in the Infringement Action and in the IPR

(both of which Chemtall already seeks in the Infringement Action) as part of its recovery in this

case, and Chemtall cannot recover the same fees and costs twice. See Cheeks v. Wachovia Bank,

Nat’l Ass’n, No. 1:05-CV-165, 2006 WL 8432636, at *3 (S.D. Ga. May 10, 2006) (“In this case,

though from a different source and under a different theory, Plaintiff seeks recovery of the same

funds. ‘Georgia, as part of its common law and public policy, has always prohibited a plaintiff

from a double recovery of damages; the plaintiff is entitled to only one recovery and satisfaction

of damages, because such recovery and satisfaction is deemed to make the plaintiff whole.’”

(quoting Ga. Northeastern R.R. Inc. v. Lusk, 587 S.E.2d 643, 644 (Ga. 2003)); see also Aero

Prods. Int’l, Inc. v. Intex Recreation Corp., 466 F.3d 1000, 1017 (Fed. Cir. 2006). (“[D]ouble




                                               -8-
recovery for the same injury is inappropriate.”). Therefore, the ultimate resolution of Chemtall’s

claims in the Infringement Action will influence the amount of damages—if any—that Chemtall

can recover here.3 As such, Chemtall’s claims for relief in this case cannot be fully resolved

until the appeal concludes.

       As the foregoing analysis shows, because of the direct relationship between the

Infringement Action and this one, the issues to be resolved in this case will be informed and

clarified by the resolution of the Federal Circuit appeal. Those benefits establish that this factor,

too, favors a stay. See Carlini, 2018 WL 1229910, at *3 (finding that a stay would simplify the

issues because “the ultimate resolution of Plaintiff’s compensatory damage award in her state

court case will influence the amount of damages that Plaintiff may recover before this Court”);

Navico, 2016 WL 8115365, at *2 (staying case pending final determination of any appeal filed

with the Federal Circuit, noting that “a court with substantial expertise in patent matters” will be

examining overlapping, disputed issues, which could lead to a waste of the Court’s and parties’

resources).

       C.      A Stay Will Reduce the Burden on the Court and the Parties

       On the last factor, a stay of this action will promote judicial economy. This case is still in

its early phases. BASF filed motions to dismiss this case on legal and jurisdictional grounds,

those motions are pending, and BASF has not yet answered. ECF 50, 51, and 52. There is no

trial date. ECF 69. There are more than 20 pending and unresolved motions, and the resolution

of the pending motions alone will involve extraordinary judicial and party resources. Further

proceedings will increase the investment of resources by the parties and this Court. Yet, moving

forward with these proceedings without the Federal Circuit’s decision threatens duplication,


3
 Chemtall’s purported damages may be moot in their entirety given the outcome of the Federal
Circuit’s appeal. See 35 U.S.C. § 285.


                                                -9-
       waste, and inconsistency so long as the validity and enforceability issues lack the benefit of the

       Circuit Court’s guidance.

              Judicial economy will be served by knowing what remains for decision after appeal and

       before the substantial effort is invested to resolve the many, disputed issues or conduct a trial.

       There is no reason to move forward with this action in the face of uncertainty when doing so

       brings the potential for duplicative costs, unnecessary proceedings, a waste of resources, and

       inconsistent results. Granting the requested stay also will protect the jurisdiction of the Federal

       Circuit to decide the relevant patent issues and limit the parties’ investment of resources to the

       Court that has exclusive jurisdiction over the validity issues central to this case. For these

       reasons, judicial economy favors a stay. See Mikkelsen Graphic Eng’g, Inc. v. Zund Am., Inc.,

       No. 374 Case No. 07-C-0391, Order at 1–2 (E.D. Wis. July 24, 2012) (Exhibit 24) (staying case

       pending appeal noting that “[i]f Zund prevails on appeal, much if not all of the parties’ and the

       court’s work on these proceedings will have been wasted” and “[a]ddressing [pending] motions

       has consumed a substantial and disproportionate amount of the court’s time.”); Destination

       Maternity Corp. v. Target Corp., 12 F. Supp. 3d 762, 770 (E.D. Pa. 2014) (“A case need not be

       in its infancy to warrant a stay. Courts often find the stage of litigation weighs in favor of a stay

       if there remains a significant amount of work ahead for the parties and the court, even when the

       parties and/or the court have already devoted substantial resources to the litigation.”).

III.          CONCLUSION

              A stay will cause no undue prejudice to Chemtall, will simplify the issues, and promote

       judicial economy. As a result, BASF respectfully requests that the Court stay these proceedings

       and the related proceedings until the final resolution of the appeal of the Infringement Action to

       the Federal Circuit.




                                                       - 10 -
RESPECTFULLY SUBMITTED this 16th day of November, 2018.



                                  /s/ Robert R. Riddle
                                  Robert R. Riddle (Lead Attorney-pro hac vice)
                                  Texas Bar No. 24035495
                                  Reed Smith LLP
                                  811 Main Street, Suite 1700
                                  Houston, TX 77002-6110
                                  Telephone: 713-469-3800

                                  Todd M. Baiad
                                  Georgia State Bar No. 031605
                                  tmbaiad@bouhan.com
                                  Bouhan Falligant, LLP
                                  Post Office Box 2139
                                  Savannah, GA 31402-2139
                                  Telephone: 912-232-7000




                               - 11 -
                                   CERTIFICATE OF SERVICE

       I hereby certify that on the 16th day of November, an unredacted copy of the within

document was filed in person with the Clerk of the Court and served via e-mail. I further certify,

I electronically filed a redacted copy of the within document with the Clerk of the Court using

the CM/ECF system which will automatically send e-mail notification of such filing to the

attorneys of record.



                                                  /s/ Robert R. Riddle
                                                  Robert R. Riddle (Lead Attorney-pro hac vice)

                                                  ATTORNEY FOR DEFENDANTS BASF SE AND
                                                  BASF CORPORATION




                                              - 12 -
